Draft general budget for 2008, modified by the Council (all sections) (signature)
Ladies and gentlemen, the next item is the signature of the Community budget for 2008 and I should like to thank the Council and the Commission sincerely for their effective cooperation. Prime Minister, President-in-Office, José Sócrates, Mr Durão Barroso and Mrs Grybauskaitė, please accept our sincere thanks.
We shall now sign it and I would ask those concerned to approach the table: the Chair of the Committee on Budgets, the rapporteur, the Commissioner and the Presidents, too, if they so wish; they are warmly invited to do so.
(The budget was signed)